Citation Nr: 0420169	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  03-16 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence was submitted to reopen 
a claim of entitlement to service connection for a low back 
disability.

2.  Entitlement to an increased evaluation for a service-
connected right leg deformity with loss of dorsiflexion and 
eversion of the right foot, currently rated 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from February 1945 to 
August 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision by the Wichita, 
Kansas, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which reopened the veteran's previously denied 
claim of entitlement to service connection for a low back 
disability on the basis of his submission of new and material 
evidence and denied the claim on the merits.  The rating 
decision on appeal also denied the veteran's claim for an 
increase evaluation in excess of 40 percent for his service-
connected right leg deformity with loss of dorsiflexion and 
eversion of the right foot.

The file indicates that the veteran is claiming entitlement 
to a total rating for individual unemployability due to 
service-connected disabilities and also entitlement to 
special monthly compensation.  As these issues have not been 
adjudicated, they are referred to the RO for appropriate 
action.

The issue of entitlement to an increased evaluation in excess 
of 40 percent for a service-connected right leg deformity 
with loss of dorsiflexion and eversion of the right foot is 
addressed in the Remand portion of the decision below and is 
remanded to the RO via the Appeals Management Center in 
Washington, D.C.


FINDINGS OF FACT

1.  In an unappealed rating decision dated in February 1958, 
entitlement to service connection for a back disability was 
denied.  


2.  In an unappealed rating decision dated in December 1990, 
the claim to reopen the issue of entitlement to service 
connection for a back disability was denied.

3.  In an unappealed rating decision dated in May 1995, the 
claim to reopen the issue of entitlement to service 
connection for a back disability was denied.

4.  The veteran submitted a claim to reopen the issue of 
entitlement to service connection for a back disability in 
April 2001.

5.  In rating decision dated in May 2002, the claim of 
entitlement to service connection for a back disability was 
reopened and denied on the merits.

6.  The additional evidence submitted to the RO pursuant to 
the April 2001 application to reopen and reviewed by the RO 
in its May 2002 rating decision had not been previously 
submitted to agency decisionmakers, bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and, by itself or in 
connection with evidence previously assembled, is of such 
significance that it mandates consideration in order to 
fairly decide the merits of the claim.

7.  The veteran's diagnosis of lumbar scoliosis is 
etiologically related to his service-connected right leg 
deformity with loss of dorsiflexion and eversion of the right 
foot.


CONCLUSIONS OF LAW

1.  New and material evidence has been received regarding the 
previously denied claim of service connection for a back 
disability; that claim is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. §§ 3.156(a) (2003).

2.  The veteran's diagnosis of lumbar scoliosis is 
proximately due to his service-connected right leg deformity 
with loss of dorsiflexion and eversion of the right foot.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

VA has a duty to notify and assist the veteran with his claim 
under the Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2003).  VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b).  VA also has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  With 
respect only to the issue of the veteran's application to 
reopen his claim of entitlement to service connection for a 
back disability, because this particular claim is being 
granted in full, the notification and duty to assist 
provisions of the VCAA are deemed to have been fully 
satisfied.

Factual Background and Analysis

The history of the veteran's claim shows that service 
connection is currently in effect for a right leg deformity 
with loss of dorsiflexion and eversion of the right foot.  
Service connection for this right lower extremity disability 
was granted by rating decision of September 1946.  

Service connection for a back disability was originally 
denied on the merits in a February 1958 rating decision.  The 
veteran was issued notice of this adverse decision and his 
appellate rights in correspondence dated March 1958 but did 
not file an appeal, and the decision became final in February 
1959.  In a December 1990 rating decision, the RO determined 
that the veteran did not submit new and material evidence to 
reopen his back disability claim.  This decision was also not 
timely appealed and became final one year afterwards.  In 
February 1995, the veteran again filed a claim to reopen this 
previously denied issue but his claim was denied in an 
unappealed rating decision dated in May 1995 for failure to 
submit new and material evidence.  

In April 2001, the veteran filed a claim to reopen the issue 
for VA compensation for a back disability.  Evidence 
submitted with this application included a written statement 
dated in May 2001 from the veteran's private physician, J. A. 
Barnett, M.D., who presented the following pertinent opinion:

[The veteran] continues to have ongoing low back 
pain and side pain.  The patient has a long-
standing injury to the right leg that has caused 
a shortening of the leg, along with scoliosis of 
his spine and chronic pain.  In my professional 
opinion, his back pain is due to his previous leg 
injury and subsequent physical and skeletal 
abnormalities that are referenced above.

The veteran also submitted a written statement dated in 
February 1991 from another private physician, D. J. Edwards, 
M.D., who presented the following opinion:

It is likely that the mechanical inefficiencies 
associated with [the veteran's] right foot injury 
do have an aggravating effect on the problem that 
the patient has with lower back pain associated 
with the diffuse degenerative changes seen there 
on X-ray.

The veteran submitted a second written statement dated in 
July 2001 from Dr. Edwards who presented the following 
opinion:

[The veteran] is still troubled by his old 
problems of the residuals of a right fractured 
tibia with severe compartment syndrome and 
infection which left him with the inability to 
use his foot and ankle properly or dorsal flex 
the foot.  He's hobbled around for many years and 
has some trunk asymmetry with lumbar scoliosis, 
possibly on the basis of favoring the right leg.  
[I]t's more likely then (sic) not that that is 
so.

In January 2002, the veteran underwent an orthopedic 
examination authorized by VA.  The report of this examination 
shows, in pertinent part, that the following opinion was 
expressed by the examining physician following his evaluation 
of the veteran:

My opinion is that most of [the veteran's] back 
symptoms are due to the degenerative changes in 
the lumbar spine.  I do not believe that right 
leg problem is the sole cause of the spinal 
degeneration.  It is noted that he does have 
significant degeneration also in the thoracic and 
cervical areas.  I believe that the abnormal gait 
is an aggravating factor to the already existing 
spinal degeneration but not the sole cause of it.  
I believe the most likely initial cause of the 
spinal problem is the disc and joint degeneration 
that he also has in other areas of his spine.

The veteran presented oral testimony before the Board in 
support of his claim for VA compensation for a back 
disability at a February 2004 videoconference hearing.  He 
stated, in pertinent part, that he believed that his back 
disability was etiologically related to the many years of 
having to walk with an altered gait due to the uneven leg 
lengths which were the result of his service-connected right 
lower extremity disability.

The RO reviewed the evidence described above and concluded 
that it was new and material to the veteran's previously 
denied claim for VA compensation for a back disability.  By 
rating decision of May 2002, the RO reopened the claim for a 
de novo review and denied it on the merits.  The veteran 
initiated and perfected a timely appeal of this decision and 
the claim is now before the Board for appellate 
consideration.

As a general rule, a previously denied claim can be reopened 
only if new and material evidence has been submitted since 
the last final disallowance of the claim on any basis.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991); Smith v. West, 12 Vet. App. 312, 
314 (1999).  The Board must address the issue of whether new 
and material evidence has been submitted because it 
determines the Board's jurisdiction to reach the underlying 
claim and to adjudicate the claim de novo.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 
1 (1995).  

What constitutes new and material evidence to reopen a 
previously and finally denied claim is defined in 38 C.F.R. § 
3.156(a).  Under that regulation, effective for claims such 
as the current one on appeal which was filed prior to August 
29, 2001, new and material evidence is defined as follows:

[E]vidence not previously submitted to 
agency decision-makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  38 C.F.R. § 
3.156(a); cf. 66 Fed. Reg. 45,630 (Aug. 
29, 2001) (to be codified as amended at 
38 C.F.R. § 3.156(a)) (new and material 
evidence is defined differently for 
claims filed after August 29, 2001).

The evidence of record has been reviewed in conjunction with 
38 C.F.R. § 3.156(a), and a finding is made that the RO 
correctly concluded in its May 2002 rating decision that new 
and material evidence had been received which was sufficient 
to reopen the previously denied claim for a de novo review.  
See Barnett, 83 F.3d at 1383.

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  Service connection may be 
granted for any disease diagnosed after discharge from active 
duty when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  In this regard, 
the United States Court of Appeals for Veterans Claims 
(Court) has held in the case of Allen v. Brown, 7 Vet. App. 
439 (1995), that aggravation of a nonservice-connected 
disability by a service-connected disability creates 
entitlement to service connection for the amount of 
disability over and above that existing before the 
aggravation.  

In the present case, the Board has reviewed the factual 
content of the objective medical records submitted and finds 
that the weight of this evidence supports an allowance of the 
veteran's claim for service connection for a back disability.  
The opinions of Drs. Barnett and Edwards establish that a 
causative link exists between the veteran's current diagnosis 
of lumbar scoliosis and the altered gait imposed upon him by 
his service-connected right leg disability.  Although the 
opinion of the VA fee-basis physician who examined the 
veteran in January 2002 did not express the belief that such 
a clear-cut etiological relationship existed between the two 
back and the right leg, this physician opined that the 
service-connected leg disability nevertheless imposed a 
distinct degree of aggravation upon the veteran's lumbar 
spine.  Accordingly, the Board concludes that service 
connection for a back disability manifested by scoliosis of 
the lumbar spine, as secondary to his service-connected right 
leg disability, is warranted.  


ORDER

Service connection for lumbar scoliosis is granted.


REMAND

With regard to the veteran's claim for an increased rating 
for his service-connected right lower extremity disability, 
the Board notes that a significant and pertinent change in 
the law had taken place which directly impacts the handling 
of this case; specifically, the VCAA.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
Among other things, this law imposes a significant duty to 
assist the appellant with their claim and to provide them 
notice of evidence needed to support the claim.  VA adopted 
regulations to implement the VCAA.  See 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).

First, VA has a duty to notify the appellant and the 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b).  Information 
means non-evidentiary facts, such as the veteran's address 
and Social Security number or the name and address of a 
medical care provider who may have evidence pertinent to the 
claim.  38 C.F.R. § 3.159(a)(5). 

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  With respect to this duty to 
assist the claimant in obtaining evidence, the Court has held 
that the VCAA requires that VA notify the claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require VA to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA). 

Review of the record reveals that the veteran has never been 
provided the notice required by the VCAA with respect to the 
claim for an increased evaluation for a service-connected 
right leg deformity with loss of dorsiflexion and eversion of 
the right foot.  This must be done.

The veteran is currently rated as 40 percent disabled for his 
service-connected right leg deformity with loss of 
dorsiflexion and eversion of the right foot under the 38 
C.F.R. § 4.71a, Diagnostic Code 5270 (2003), which is the 
maximum rating provided by the criteria contained in this 
code.  He has presented statements at his February 2004 
videoconference hearing before the Board, however, indicating 
that he desires to have his right lower extremity disability 
given consideration by the Director of the VA Compensation 
and Pension Service for an extraschedular rating, pursuant to 
38 C.F.R. § 3.321(b)(1) (2003).  Although the RO considered a 
rating under the provisions of 3.321(b)(1), the veteran was 
not provided with notice of the pertinent elements for an 
extraschedular rating as listed in § 3.321(b)(1) or 
instructions as to what evidence should be submitted to 
substantiate a claim for an extraschedular rating.

The veteran has indicated in his videoconference hearing 
testimony that he is currently receiving Social Security 
Administration benefits.  However, it cannot be determined 
whether or not these benefits were awarded to him on the 
basis of disability or because he has attained retirement 
age.  Therefore, the veteran should be asked to clarify this 
matter and, if it is determined that his Social Security 
benefits were for disability, the Social Security 
Administration should be asked to provide VA with copies of 
the pertinent administrative and medical records reviewed in 
relation to the veteran's claim for inclusion in the 
evidence.  See Murincsak v. Derwinski, 2 Vet. App. 363, 371 
(1992).  

Accordingly, this case is remanded for the following actions:

1.  The RO must ensure that all 
notification and development action 
required by the VCAA is completed with 
respect to the issue of entitlement to an 
increased evaluation in excess of 40 
percent for a service-connected right leg 
deformity with loss of dorsiflexion and 
eversion of the right foot, to include 
extraschedular consideration pursuant to 
38 C.F.R. § 3.321(b)(1).  The 
notification requirements and development 
procedures set forth at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 must be fully 
complied with and satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

2.  The veteran should be asked to 
clarify whether or not his award of 
Social Security benefits was based on 
disability or retirement; if they are 
based on disability, the RO should 
contact the Social Security 
Administration and request copies of the 
veteran's medical and administrative 
records pertinent to his claim for Social 
Security benefits.

3.  The RO should readjudicate the 
veteran's claim for an increased 
evaluation greater than 40 percent (to 
include extraschedular consideration 
pursuant to 38 C.F.R. § 3.321(b)(1)) for 
his service-connected right leg deformity 
with loss of dorsiflexion and eversion of 
the right foot, in light of any evidence 
received.  If the benefit on appeal 
remains denied, a Supplemental Statement 
of the Case should be issued, and the 
veteran and his representative should be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Board notes that the appellant in the current appeal is 
over 75 years old; therefore, this claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C.A. §§ 5109B, 7112).



	                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



